FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10034

                Plaintiff - Appellee,             D.C. No. 4:11-cr-02067-DCB

  v.
                                                  MEMORANDUM *
MIGUEL NUNEZ-POMPA,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Ronald S.W. Lew, District Judge, Presiding **

                             Submitted August 14, 2013 ***

Before:         SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Miguel Nunez-Pompa appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Ronald S.W. Lew, Senior United States District Judge
for the Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry after deportation, in violation of 8 U.S.C. § 1326. We dismiss.

      Nunez-Pompa contends that the district court violated Federal Rule of

Criminal Procedure 32(i)(4)(A)(ii) by not permitting him to present letters from his

family in mitigation of his sentence. The government contends that this appeal

should be dismissed based on a sentencing appeal waiver. We review de novo

whether to enforce an appeal waiver. See United States v. Joyce, 357 F.3d 921,

922 (9th Cir. 2004). This appeal falls within the scope of the appeal waiver, which

covered any sentencing challenge. See id. (“A defendant’s waiver of his appellate

rights is enforceable if the language of the waiver encompasses his right to appeal

on the grounds raised, and if the waiver was knowingly and voluntarily made.”).

Contrary to Nunez-Pompa’s contention, because the waiver here unambiguously

applies to the claim raised on appeal, United States v. Petty, 80 F.3d 1384, 1387

(9th Cir. 1996), does not compel a different result. Accordingly, we dismiss this

appeal based on the valid appeal waiver.

      DISMISSED.




                                           2                                  12-10034